Citation Nr: 0600780	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  94-28 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
residuals of lumbar disc surgery, currently evaluated as 20 
percent disabling. 
 
2.  Entitlement to an increased rating for right lumbosacral 
radiculopathy, currently evaluated as 20 percent disabling. 
 
3.  Entitlement to an increased rating for left lumbosacral 
radiculopathy, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 until 
May 1974.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from an October 1992 
rating decision of the VA Regional Office (RO) in Newark, New 
Jersey that denied an evaluation in excess of 20 percent for 
post-operative residuals of lumbar disc surgery.  

The Board remanded this case in November 1999.  As a result 
of a change in regulations pertaining to the spine, and 
because of evidence received pursuant to the Board's remand, 
the RO re-adjudicated the claim in March 2005 and awarded 
separate ratings for right and left lumbosacral 
radiculopathy.  67 Fed. Reg. 54345-54349 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)) 
(intervertebral disc syndrome, effective from September 23, 
2002, may be rated based on the total duration of 
incapacitating episodes or by combining separate evaluations 
of its chronic orthopedic and neurologic manifestations).  A 
20 percent rating was assigned by the RO for right 
lumbosacral radiculopathy and a 10 percent rating was 
assigned for left lumbosacral radiculopathy, effective from 
the date the change in regulation was made effective-
September 23, 2002.  These ratings were awarded separate from 
the 20 percent rating that had earlier been characterized as 
residuals of lumbar disc surgery.  Consequently, it appears 
that the RO continued the previously assigned 20 percent 
rating on the basis of chronic orthopedic manifestations 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003) and 
assigned the ratings for radiculopathy based on chronic 
neurologic manifestations.  Given this approach by the RO, 
and because the veteran has continued to pursue his claim for 
a higher rating for all manifestations of the post-operative 
lumbar disc problem, the Board will analyze all three ratings 
now in effect for residuals of the lumbar surgery.  
(References in the decision below to "post-operative 
residuals of lumbar disc disease" are meant to contemplate 
those residuals other than neurologic ones contemplated by 
the separate ratings for radiculopathy.)


FINDINGS OF FACT

1.  Post-operative residuals of lumbar disc disease are 
manifested by complaints of constant pain, pain on movement 
and need for pain medication, as well as objective evidence 
of slight to moderate limitation of motion, tenderness, and 
intermittent spasm.

2.  The appellant's orthopedic manifestations do not include 
ankylosis of the entire thoracolumbar spine or severe 
limitation of motion of the lumbar spine, nor is it shown 
that forward flexion of the thoracolumbar spine is limited to 
30 degrees or less.

3.  The appellant has not demonstrated incapacitating 
episodes that have a total duration of at least four weeks 
during the past twelve months; his disability does not equate 
to severe intervertebral disc syndrome of recurring attacks 
with intermittent relief.

4.  The veteran's right lower extremity radiculopathy has 
been manifested by no more than moderate incomplete paralysis 
of the sciatic nerve.

5.  The veteran's left lower extremity radiculopathy has been 
manifested by moderate incomplete paralysis of the sciatic 
nerve.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for post-operative residuals of lumbar disc surgery have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.55, 4.59, § 4.71a, Diagnostic Codes 5235-5243 
(2005); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 
(2002).

2.  The criteria for an evaluation in excess of 20 percent 
for right lower extremity radiculopathy have not been met.  
38 U.S.C.A. 1155, 5107 (West 2002 & Supp.2005); 38 C.F.R. 
§§ 3.102, 4.7, 4.124, Diagnostic Code 8520 (2005).

3.  The criteria for an evaluation of 20 percent for left 
lower extremity radiculopathy have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
4.7, 4.124, Diagnostic Code 8520 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The VCAA and implementing regulations include an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b) (2005).  In 
addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2005).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to adjudicate 
the claims on appeal has been accomplished.  As evidenced by 
the statement of the case, and the supplemental statements of 
the case, the veteran and his representative have been 
notified of the laws and regulations governing entitlement to 
the benefits sought, and informed of the ways in which the 
current evidence has failed to substantiate the claims.  
These discussions also served to inform him of the evidence 
needed to substantiate the claims.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters to the veteran 
dated in May 2001, November 2003, and September 2004, the RO 
informed the appellant of what the evidence had to show to 
substantiate the claims, what medical and other evidence the 
RO needed from him, what information or evidence he could 
provide in support of the claims, and what evidence VA would 
try to obtain on his behalf.  The letters also advised him to 
submit relevant evidence or information in his possession.  
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that notice required by 38 U.S.C.A. 
§ 5103(a), and 38 C.F.R. § 3.159(b), should generally be 
provided prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say, however, that its decision was not 
meant to invalidate any existing decision made prior to such 
notice, and, indeed, that VA could satisfy VCAA notice 
requirements by ensuring that the proper notice was 
ultimately provided after the initial adverse decision on the 
claim.  Id, at 120, 122-4.  Although notice required by the 
VCAA was provided after the RO initially adjudicated the 
appellant's claims, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.

The Board finds that VA has made the required efforts to 
assist the veteran in obtaining the evidence necessary to 
substantiate his claims.  He has undergone multiple VA 
examinations related to the issues on appeal, and private 
medical records been received and associated with the claims 
folder.  He has not indicated that there are any other 
pertinent clinical records to be retrieved beyond what has 
already been obtained by the RO.  Under these circumstances, 
the Board finds that further assistance is necessary.  See 38 
U.S.C.A. § 5103A (a) (2).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp 
2005); 38 C.F.R. § Part 4 (2005).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that, unless otherwise specified, the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2005).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility. 38 C.F.R. § 3.102 (2005).

VA outpatient clinical records dated in 1992 indicate that 
the veteran sought some treatment for joint pain in March 
1992, and was noted to be status post disc surgery in 1986 
and 1988. 

The appellant was afforded a VA spine examination for 
compensation and pension purposes in July 1992.  It was 
reported that he had a multitude of complaints that included 
headaches, neck pain, pain of both hands with paresthesia, 
back pain and abdominal pain, and pain extending into the 
left leg.  The appellant stated that he was employed as a 
hairdresser but was unable to work the number of hours he 
needed to support himself because he could not stand for 
prolonged periods due to pain in the back, neck and hands.  
It was noted that he reported diffuse weakness.  Examination 
of the spine disclosed flexion to 75 degrees and extension to 
30 degrees.  Right and left lateral bending was to 25 degrees 
and rotation was 20 degrees, bilaterally.  Examination of the 
lower extremities revealed 5+/5 motor strength with 
subjectively decreased sensation over the dorsal and plantar 
aspects of the toes.  He had no clonus.  Ankle jerks were 
diminished, bilaterally, and graded as 1+.  Deep tendon 
reflexes were 2+.  The straight leg raising test was 
negative, bilaterally.  The appellant was noted to ambulate 
well without difficulty.  There was a well-healed surgical 
incision over the midline of the lower lumbar spine that was 
noted to be nontender to palpation.  

A private medical report dated in April 1993 was received 
from B. P. Newman, M. D., FAAOS, indicating that the veteran 
was seen complaining of pain over essentially his whole body, 
but particularly in his back.  It was noted that he had pain 
in the arms, legs, and back and occasionally in the neck that 
had been going on for some time.  It was reported that the 
veteran had brought in VA records indicating a history of 
treatment and back surgeries at L4-L5 in 1986 and 1988.  It 
was also noted that his records indicated that various 
chemical laboratory values appeared to be high particularly 
with respect to Epstein Barr and cytomegalovirus titers.  The 
veteran reported restrictions on physical abilities as noted 
previously.  He reported no bowel of bladder dysfunction.  

On physical examination, the veteran was observed to be in no 
acute distress.  It was reported that range of motion of the 
back was somewhat decreased secondary to pain, and that he 
could bend only to the knees.  Extension was reported to be 
50 percent of normal.  Side bending and rotation caused low 
back pain.  The examiner related that sensory, motor and 
reflex testing was normal.  The veteran voiced complaints of 
pain on straight leg raising on both sides.  The Patrick, 
Gaenslen and Lasegue tests were all negative.  Gait was 
normal, to include heel and toe walk.  

It was reported that X-rays brought in by the veteran showed 
residuals of L4-L5 laminectomy with extensive collapse and 
degeneration of the L4-L5 space and some retrolisthesis.  It 
was observed that there appeared to be a fair amount of 
arthrosis.  An impression was made of postoperative spinal 
instability at L4-L5 causing a great deal of low back pain 
with occupational limitations.  

The veteran underwent VA examination in August 1993 and 
continued to report low back pain with occasional radiation 
down both legs aggravated by prolonged standing and lifting.  
Physical examination disclosed that he was able to ambulate 
on toes, heels, and heel to toes with difficulty.  He was 
unable to perform a deep knee bend.  There was no weakness.  
Motor strength was 5/5.  Lumbosacral flexion could be 
achieved to 45 degrees and extension was to zero degrees.  
Side bending was 10 degrees and rotation was 15 degrees, 
bilaterally.  Paravertebral muscle spasm and tenderness of 
the lumbar spine were elicited.  There was no tenderness of 
the sciatic notches.  Deep tendon reflexes were decreased 
bilaterally and rated 1+.  There were no pathological 
reflexes.  Coordination was within normal limits.  A 
diagnosis of post-operative residuals of laminectomies, L4-L5 
was provided.  

On VA examination in March 1996, the veteran related that he 
continued to have pain most of the time, and said that 
Tylenol #3 had been helpful in alleviating symptoms.  
Physical examination disclosed left patellar deep tendon 
reflexes of 2+.  It was reported that the right was 
nonreactive.  The Achilles deep tendon reflexes were 1+.  
Tenderness of the vertebral bodies and disc spaces was 
elicited.  The veteran had negative straight leg raising to 
90 degrees.  There was no tenderness of the S1 or the 
paravertebral muscles.  The appellant could flex his back to 
70 degrees, extend the back to 18 degrees, right bend to 18 
degrees, and left bend to 14 degrees.  Bilateral rotation was 
to 20 degrees.  Radiological study of the low back revealed 
mild degenerative changes.  Following examination, the 
examiner commented that the veteran did not have sciatica, 
but did have chronic low back pain.

The veteran was afforded a VA examination for compensation 
and pension purposes in January 1998, primarily for purposes 
unrelated to this appeal.  Low back findings were reported at 
that time to include normal carriage, posture and gait.  It 
was reported that he was able to dress and undress without 
difficulty.  Heel and toe walk was performed without 
difficulty.  Low back flexion was 80 degrees and bilateral 
lateral bending was 25 degrees.  He could hyperextend the 
back to 20 degrees.  The veteran reported that he had 
constant pain that was slightly increased upon performing 
range of motion.  No paravertebral muscle spasm was noted.  
Straight leg raising on the right and left was to 45 degrees 
and 60 degrees, respectively.  There was no tenderness to 
palpation of the spinous process.  Deep tendon reflexes were 
1+ and equal bilaterally with downgoing toes.  

An X-ray of the lumbosacral spine was ordered and disclosed 
narrowing of the L4-L5 intervertebral disc spaces with some 
spur formation consistent with degenerative disc disease.  
There was a large anterior spur from the inferior portion of 
L3.  It was found that these findings were slightly worse 
than those on prior examination in March 1996.  A pertinent 
diagnosis of degenerative disc disease of the lumbar spine, 
status post laminectomy with chronic radiculopathy was 
rendered.  

The appellant underwent a VA spine examination in September 
2000.  It was noted that he continued to be unable to work in 
his profession as a hairdresser because it hurt him to stand 
or lean over.  He related that he had back pain all the time 
for which he took one or two Tylenol #3 once or twice a week.  
On physical examination, it was reported that the appellant 
had a dull achy pain to palpation in the L3-L5 region.  No 
spine or muscle tenderness or spasm was elicited.  Straight 
leg raising was negative to 90 degrees.  It was reported that 
there were symmetric patellar and Achilles deep tendon 
reflexes.  He could flex his back to 77 degrees, extend to 15 
degrees, and left bend to 19 degrees.  Rotation was to 20 
degrees.  Following examination, the examiner commented that 
the veteran had disturbed sleep and sometimes had diffuse 
body pain where he was quite sensitive to even light touch 
that would cause pain.  The examiner related that this 
sounded like the appellant had a degree of fibromyalgia, but 
that his affect was more externally oriented, and he seemed 
less depressed than was typically seen in fibromyalgia 
patients.  It was felt that fibromyalgia was contributing to 
his pain syndrome. 

The veteran was afforded a VA neurological evaluation in 
March 2002.  Pertinent clinical history was recited.  The 
examiner noted that the claims folder was reviewed.  The 
veteran complained of chronic pain and said that lifting, 
pushing, pulling and bad weather aggravated lower back pain.  
He also reported intermittent numbness and weakness of both 
legs, the right more than the left.  Examination disclosed 
essentially normal motor strength in the lower extremities.  
Muscle bulk was normal.  Deep tendon reflexes and knee jerks 
were 2+ and symmetrical.  The ankle jerks were 1+ and 
symmetrical, bilaterally.  The plantars were flexors.  The 
veteran was noted to have difficulty performing heel and toe 
walk.  There was decreased pinprick and light touch sensation 
primarily of the right leg and foot in the L4-L5 
distribution.  The lumbosacral spine was tender to palpation.  
It was observed that there was a big scar on the lumbosacral 
spine that was well-healed but tender to touch.  Mild 
paravertebral muscle spasm was elicited.  Range of motion of 
the lumbar spine showed forward flexion to 45 degrees, and 
right lateral flexion to 25 degrees.  The straight leg 
raising test on the right side was 60 to 65 degrees and to 65 
degrees on the left.  Diagnoses of chronic lumbosacral 
radiculopathy of L4-L5 on the right and chronic lower back 
strain were rendered.  The examiner commented that the 
veteran's functional weaknesses, excessive fatigability and 
pain were flared up by repeated use of the legs and activity.

A private medical report dated in December 2003 was received 
from N. L. Mueller, M.D.  It was reported that the veteran 
had been seen in neurological consultation in November 2003 
for both neurological and musculoskeletal changes for ongoing 
difficulties including lumbosacral radiculopathy, increasing 
pain and osteoarthritis.  Pertinent clinical history was 
recited.  It was noted that he had been unable to maintain a 
full-time job since 1985, and had tried teaching and other 
forms of professional work but was unable to sit and stand, 
etc.  Electromyogram studies were performed.  The examiner 
stated that the veteran had had an exacerbation of an ongoing 
problem of cervical and lumbosacral radiculopathy that dated 
back to 1966.  It was added that he had been unable to work 
for almost 20 years because of increasing pain and 
osteoarthritis, and that in spite of surgical intervention, 
he had not been able to have full restoration of function.  

VA outpatient clinical records dated between 1992 and 2004 
reflect that the veteran received treatment for ongoing back 
complaints.

A VA spine examination was most recently conducted in January 
2005.  The claims folder was reviewed and clinical history 
previously cited was reiterated.  On this examination, the 
veteran complained of constant stiffness and a pressure-like 
sensation in the low back with pain radiating down both legs, 
associated numbness and a burning sensation in the lower 
extremities.  He related that he had no flare-ups as pain was 
constant, but that it was aggravated with any type of bending 
forward or prolonged weightbearing.  He stated that he could 
only stand for about 10 minutes before pain increased.  He 
said that sitting alleviated some of his symptoms.  It was 
reported that the veteran currently took no pain medication, 
but had recently been prescribed some that he had not yet 
picked up.  The veteran denied bowel or bladder problems.  
Prior medical records were reviewed and commented upon.  

On physical examination, it was reported that the appellant 
had a well-healed surgical scar that was consistent with 
laminectomy.  There was no pain upon palpation of the scar.  
Forward flexion of the lumbar spine was to 70 degrees, 
extension to 20 degrees, and bilateral side bending to 20 
degrees with end-range pain.  Pain was elicited upon 
palpation of the lumbosacral paraspinal musculature.  It was 
reported that straight leg raising was negative, but caused 
pain at 60 degrees, bilaterally.  Strength testing was 5/5 of 
both lower extremities.  There was patchy sensory loss in a 
nondermatomal fashion.  Reflexes were 1+, bilaterally, and 
symmetrical.  Gait was normal and non antalgic.  

In the impression, the examiner stated that the veteran had 
failed back syndrome with bilateral radiculopathy.  It was 
noted that range of motion was limited by pain, but that 
there was no evidence of fatigue, weakness or lack of 
endurance following repetitive use.  It was reported that 
neurological manifestations were mild to moderate, and that 
even though pain levels appeared to be more severe, this was 
very subjective and was very difficult to quantify.  The 
examiner was of the opinion from the records reviewed that 
the appellant appeared to not have undergone proper 
treatment.  It was felt that he should have been placed on a 
pain management program and managed on medication.  The 
examiner opined that if the veteran achieved a decent level 
of pain relief, he should be able to obtain employment.  

Extensive private clinical records from Bergen Regional 
Medical Center dated between 2001 and 2002 were received 
showing that the veteran was for a number of complaints and 
disorders including abdominal, shoulder, hand, knee and 
primarily chest pain.  On one occasion, it was noted that he 
complained of "chronic pain everywhere."

The veteran filed a claim for an increase in service-
connected low back disability in June 1992.  There were 
several applicable regulations relating to the lumbar spine 
at that time.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, 
moderate limitation of motion of the lumbar spine was rated 
20 percent disabling.  A 40 percent evaluation was warranted 
for severe limitation of motion of the lumbar spine.  A 20 
percent evaluation was warranted for moderate intervertebral 
disc syndrome with recurring attacks under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  A 40 percent evaluation was warranted 
for severe intervertebral disc syndrome, recurring attacks 
with intermittent relief under Diagnostic Code 5293.  Under 
38 C.F.R. § 4.71a Diagnostic Code 5295, a 20 percent 
evaluation was warranted for a lumbosacral strain when there 
was muscle spasm on extreme forward bending and unilateral 
loss of lateral spine motion in a standing position.  A 40 
percent evaluation was warranted for a severe lumbosacral 
strain with listing of the whole spine, marked limitation of 
forward bending in a standing position, positive 
Goldthwaite's sign, marked limitation of flexion in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of a joint space, or 
some of the above with abnormal mobility on forced motion 
under Diagnostic Code 5295.  38 C.F.R. § 4.71a (1992).

A 40 percent evaluation was warranted for favorable ankylosis 
of the lumbar spine and a 50 percent evaluation was warranted 
for unfavorable ankylosis of the lumbar spine.  38 C.F.R. §  
4.71a, Diagnostic Code 5289 (1992). 

Effective from September 23, 2002, the criteria for rating 
intervertebral disc syndrome were changed.  67 Fed. Reg. 
54345-554349 (Aug. 22, 2002).  Under these criteria, disc 
syndrome, is to be evaluated on the basis of incapacitating 
episodes over the previous 12 months or by combining separate 
ratings of its chronic orthopedic and neurologic 
manifestations, whichever method results in the higher 
rating.  Id.  Incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months warrant a 20 percent rating, and 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
warrant a 40 percent rating.  Id.  Incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months warrant a 60 percent rating.  Id (incapacitating 
episodes are those of acute signs and symptoms that require 
bed rest prescribed by a physician and treatment by a 
physician; "chronic" orthopedic and neurologic manifestations 
mean orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.)

Subsequently, the enumerated criteria for back disabilities 
set forth in VA's Schedule were changed, effective September 
26, 2003.  68 Fed. Reg. 51,454 (August 27, 2003).  (The 
appellant was notified of these new criteria in the March 
2005 Supplemental Statement of the Case).  This change 
revised the rating criteria to "ensure that it uses current 
medical terminology and unambiguous criteria, and [to ensure] 
that it reflects medical advances that have occurred since 
the last review."  In addition to renumbering the Diagnostic 
Codes, it also provides a new "General Rating Formula for 
Diseases and Injuries of the Spine," under which it is 
contemplated that all spine disabilities will be evaluated.  
(Intervertebral disc syndrome will be rated under the general 
rating formula for the spine or under a formula for disc 
syndrome based on incapacitating episodes.)  Id.

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were redesignated as 
Diagnostic Codes 5235 to 5243 ( respectively, vertebral 
fracture or dislocation; sacroiliac injury and weakness; 
lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the 
spine; and intervertebral disc syndrome).  The criteria for 
rating diseases and injuries of the spine were also amended.  
Effective September 26, 2003, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, a 20 percent rating is warranted for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
warranted for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine of 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation is warranted for unfavorable 
ankylosis of the entire spine.  68 Fed. Reg. 51454, 51456-58 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243).

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately. 68 Fed. Reg. 51454, 51456 (codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1)).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  68 
Fed. Reg. 51454, 51456 (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2)).

The record reflects that the appellant has described 
subjective complaints of chronic pain and pain on use for 
which he has been prescribed medication.  With progressive 
levels of pain, an increasing degree of muscle spasm, 
weakness, atrophy, inability to function, etc., is expected.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  Over the course of 
the appeal, there has been some objective medical evidence of 
tenderness and spasm in the area of the lumbar paraspinal 
muscles, as well as decreased range of motion.  

However, examining the evidence summarized above and giving 
due consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59, as well as to the provisions of 38 
C.F.R. §§ 4.7, 4.10 and 4.40, the Board finds that the 
medical evidence shows that the appellant's lumbosacral 
symptomatology approximates the schedular criteria for an 
evaluation of 20 percent under Diagnostic Codes 5292, 5293, 
or 5295 in effect prior to September 23, 2002.  The 
appellant's demonstrated range of motion has varied, but 
overall, more closely approximates moderate as opposed to 
severe limitation.  The Board notes that the most recent 
objective medical evidence does not show any findings of 
weakness, atrophy or spasm.  The Board finds that pain and 
functional limitations occasioned by the service-connected 
lumbar spine disorder are contemplated by the current 20 
percent evaluation under the diagnostic criteria cited above.  

In order for a higher evaluation to be awarded, the appellant 
would have to demonstrate severe intervertebral disc syndrome 
with recurring attacks with intermittent relief or favorable 
ankylosis of the lumbar spine or muscle spasms or severe 
limitation of motion of the lumbar spine due to the service-
connected pathology.  However, the evidence described above 
shows that the appellant has experienced recurring attacks, 
but his disc symptomatology in and of itself is not found to 
be so severe that he experiences only intermittent relief as 
a result thereof.  It appears that his back symptoms are 
alleviated to a significant extent by medication.  Moreover, 
the veteran has been noted to have another chronic pain 
process that affects his entire body and contributes to 
substantial debility from a pain standpoint that has not been 
determined to be service connected.  Furthermore, a positive 
Goldthwaite's sign or other symptoms that would warrant a 
higher rating under Diagnostic Code 5295 are not shown in the 
clinical evidence of record.

The Board has also considered the degree of limitation of 
motion that the appellant has, which in this case is 
moderate, with findings that are oftentimes slight, rarely 
severe and sometimes moderate.  Even considering a 10 to 20 
percent decrease in motion during periods of flare-up, an 
evaluation in excess of 20 percent for the appellant's lumbar 
spine disability is not warranted.  38 C.F.R. § 4.71a (2002).

As for the criteria that became effective in September 2002 
relative to disc syndrome, there is no competent medical 
evidence of record that the appellant has suffered any 
incapacitating episodes as defined by the rating criteria 
above.  His complaints of radiating pain into the lower 
extremities has been rated as separate disabilities under 
neurologic diagnostic criteria as required by 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003).

As for the criteria that became effective in September 26, 
2003, the appellant has not clinically demonstrated forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less; nor is it shown that he has favorable or unfavorable 
ankylosis of the entire thoracolumbar spine.  Therefore, an 
evaluation in excess of 20 percent is not warranted under 
Diagnostic Code 5237.  38 C.F.R. § 4.71a (2005).

The appellant has indicated that he should be rated as more 
than 20 percent disabled for his service-connected residuals 
of lumbar disc surgery due to his symptomatology.  However, 
as a layperson, he is not considered competent to offer an 
opinion as to matters requiring specialized knowledge, i.e. 
the degree of impairment due to a medical condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); See also Clark 
v. Derwinski, 2 Vet. App. 166 (1992).  Competent medical 
evidence is required.  The VA medical examination reports 
indicate no more than slight to moderate limitation of motion 
with pain on motion, tenderness and intermittent muscle 
spasm.  Additionally, on most recent VA examination in 
January 2005, the examiner found that the veteran was capable 
of working with implementation of a proper pain and 
medication management program.  

The Board thus concludes that the findings needed for the 
next higher evaluation for service-connected orthopedic 
manifestations of intervertebral disc disease are not 
demonstrated in the evidence of record.  Because the 
preponderance of the evidence is against the claim for a 
higher rating, the benefit-of-the-doubt doctrine is 
inapplicable. 38 U.S.C.A. § 5107. See Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).

As indicated previously, the veteran has been granted 
separate ratings for neurologic manifestations of his 
service-connected intervertebral disc disorder based on 
findings obtained on VA examination.  The RO evaluated the 
neurologic manifestations of the veteran's disability 
separately under Diagnostic Code 8520, which addresses 
paralysis of the sciatic nerve.  A 10 percent rating is 
warranted when there is mild incomplete paralysis of the 
sciatic nerve.  A 20 percent rating is provided for when 
there is incomplete paralysis and moderate impairment of the 
sciatic nerve.  A 40 percent rating is for consideration 
where there is evidence of moderately severe paralysis.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2005).  

The appellant was assigned 20 percent and 10 percent ratings 
for incomplete paralysis of the sciatic nerve of the right 
leg and the left leg, respectively, effective from September 
23, 2002, the date of the change in regulation pertaining to 
intervertebral disc syndrome.  

The Board observes in this instance that the veteran has 
complaints of bilateral radicular pain from the L4-L5 nerve 
roots.  Reflex response in the lower extremities is 
diminished and was most recently shown to be 1+ on VA 
examination in January 2005.  There is also evidence of some 
sensory loss in of both legs.  It is noted, however, that 
motor strength in both lower extremities has consistently 
been shown to be 5/5.  On the January 2005 VA examination, 
the examiner opined that neurologic manifestations from the 
veteran's disc disease were no more than mild to moderate.  
The Board notes that while right radiculopathy has 
historically been noted to be greater, current findings do 
not indicate any quantifiable difference between right and 
left leg symptomatology.  Therefore, resolving the benefit of 
the doubt in favor of the veteran, the Board finds that 
service-connected left leg radiculopathy is moderately 
disabling, and warrants a 20 percent rating from September 
23, 2002.

The Board finds, however, that there is no evidence of record 
to show that the veteran suffers more than a moderate 
impairment of the right or left lower extremity.  He does not 
have any showing of foot drop to any degree, there is no 
indication of impairment of muscles below the knee, and no 
evidence of weakened flexion of the knee to warrant a higher 
rating.  Indeed, his symptoms appear to be mostly closely 
aligned with the sort of problems expected in cases of 
neuralgia, characterized by dull and intermittent pain, which 
in turn is rated at the "moderate" level.  38 C.F.R. 
§ 4.124 (2005).  


ORDER

An increased rating for post-operative residuals of lumbar 
disc surgery is denied.

An evaluation in excess of 20 percent for right lumbosacral 
radiculopathy is denied.

An evaluation of 20 percent for left lumbosacral 
radiculopathy is granted, subject to controlling regulations 
governing the payment of monetary awards.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


